 SYRACUSE UNIVERSITY641SyracuseUniversity and The Syracuse UniversityChapter,American Association of University Profes-sors, Petitioner.Case 3-RC-5511June 29, 1973DECISION AND DIRECTION OF ELECTIONSadministration, guards, watchmen and supervisors asdefined in the Act. The Employer does not dispute theappropriateness of this unit but contends that depart-ment chairmen are supervisors under the Act andshould be excluded. The LFA contends that the LawSchool faculty constitutes a separate appropriate unit.All parties agree that part-time faculty would be ex-cluded from any unit or units found appropriate.On July 17, 1972, the Syracuse University Chapter,American Association of University Professors (here-in called AAUP) filed a petition seeking to representcertain employees of Syracuse University.' Pursuantto the direction of the Regional Director of Region 3,hearings were held on August 31, September 1, 19, 20,25, and 26, 1972, before Hearing Officer Gary H.Feinberg. By order of the Regional Director, datedOctober 3, 1972, this proceeding was transferred tothe National Labor Relations Board for decision pur-suant to Section 102.67 of the Board's Rules and Re-gulations,Series 8, as amended. Thereafter, theEmployer, Petitioner, and Intervenor filed briefs. Inaddition, the Association of American Law Schoolsfiled anamicus curiaebrief and the Employer andIntervenor filed letter reply briefs.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this case, including thebriefs, the Board finds:1.Syracuse University is an independent, nonpro-fit university operating under a charter from the Stateof New York. Its main campus is located at Syracuse,New York. The University's gross annual revenue an-nually exceeds the sum of $1 million, of which, at least$50,000 is received directly from points outside theState of New York. Accordingly, we find, and theparties have stipulated, that the Employer is engagedin commerce within the meaning of the Act, and thatitwill effectuate the purposes of the Act to assertjurisdiction herein.2.We find that the Petitioner and Intervenor arelabor organizations seeking to represent certain em-ployees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The AAUP seeks a unit of all full-time membersof the faculty including department chairmen em-ployed at the Employer's Syracuse, New York, cam-pus excluding all other employees, officers of1The Syracuse University College of Law Faculty Association (hereincalled LFA)intervened on the basis of a showing of interestScope of UnitAs noted above, the AAUP seeks a universitywideunit of all full-time faculty members, including thedepartment chairmen and the Law School. In supportof its position, it contends that the department chair-men have no supervisory authority over faculty intheir departments and that there is no showing thatthe faculty employed by the Law School constitutes aseparate appropriate unit apart from the regular fac-ulty.The AAUP and the Employer also contend insupport of their position that the university adminis-tration, including its relationshipwith the LawSchool, is centralized in one governing body with vari-ous subauthorities emanating therefrom which carryout the basic administrative policies of the University,that among the faculty, terms and conditions of em-ployment are identical, fringe benefits are identical,and the skills and functions of all of the faculty mem-bers used in the course of their employment are indis-tinguishable other than on an academic basis, thusprecluding the establishment of a separate law schoolunit. The Employer also contends that the creation ofa separate law school bargaining unit would have adisruptive influence on the University and place anadded burden upon it. On the other hand, the LFAcontends that the Law School has a community ofinterest separate and apart from the rest of the Uni-versity, that the professional responsibilities of thefaculty are incompatible with placement in a largerbargaining unit, and that historically, the Law Schoolhas in fact been treated as a separate entity in manyways.Supervisory Status of Department ChairmenThe record shows that the various colleges of theUniversity are subdivided into departments with eachdepartment under the direction of a departmentchairman or program director. The Employer con-tends that approximately 53 of the department chair-men and program directors are supervisors. Therecord shows that department chairmen are appoint-ed by the dean of the college for indeterminate terms,some of which having already exceeded several years.They are responsible for determining the need for new204 NLRB No. 85 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacultymembers and their recruitment.Faculty re-cruitment generally follows a fixed pattern includingin many instances group faculty interviews with appli-cants.However, the department chairman discussessalaries on an individual basis, and makes the finalrecommendation to the dean and as one chairmantestified,he has made employment decisions withoutprior discussion with department faculty.Evidencewas also submitted that in the past several years, ter-minations of nontenured faculty are generally han-dled by the department chairman after consultationwith college officials,with the chairman drafting andsigning the letter of termination.Letters of appoint-ment are also sent out over the name and title of thedepartment chairman.Within the operation of theirdepartments,the chairman handle the assignment ofsupport personnel,allocate to faculty members theirrespective shares of the department's operating bud-get, authorize temporary leaves of absence of from 2to 4 weeks,and authorize and allow travel expenses.In addition,department chairmen are not always ap-pointed from the department,but have on occasionbeen hired directly into the department as chairmanfrom outside the University.Faculty members who were Petitioner'switnessestestified that it is their practice to engage in facultygroup reviews of applicants for faculty status.Howev-er, these same witnesses also testified in effect thatwhen the chairman opposed the faculty majority as toa recommended promotion,itwas the chairman's rec-ommendation that was followed.One witness testifiedthat if he did not think'one of the faculty was carryinghis fair share of the load he would"give him a smallerincrement next year and tell him that this is the rea-son." Other witnesses,including those of the Peti-tioner, clearly establish that department chairmanserve in what appears to be permanent status, thatthey receive substantial increments upon appoint-ment,that some do no teaching at all, and that thereisa definite line of progression from departmentchairman into college and university executive posi-tions.In our opinion,the above facts clearly show that thedepartment chairmen exercise the authority to makeeffective recommendations as to the hiring andchange of status of faculty members and that theyexercise substantial control over the day-to-day oper-ations of their respective departments including as-signments and monetary benefits and allowances. Wetherefore find them to be supervisors within the mean-ing of Section 2(11) of the Act,and we shall excludethem from the unit.22C W Post Centerof LongIsland University,189 NLRB 904The Law Schoolas a Separate UnitAs noted above, the LFA seeksthe Law School asa separate appropriate unit.In essence,its position isfounded on the contention that law schools are "pro-fessional"schools that do not have a true communityof interestwith the othercampus colleges and schools.In support of this contention evidence was presentedthat the Law School is accreditedby theAmericanBar Association and the Association of the AmericanLaw Schools,that it is directly regulatedby rules ofthe New YorkState Court of Appeals as to curricu-lum and class attendance requirements,and that com-pliance with the basic requirements of these organiza-tions would be extremely difficult if the Law School'sneeds were merged by a bargaining representativewith numerous other diverse interests.The LFA alsopoints outthat the LawSchool is in effect a regionallaw school drawing its students from various collegesin the State,that the hiring and retaining of faculty isin direct competitionwith "Wall Street"law firms,that its studentbody, faculty,and alumni identifythemselves with theLaw Schooland not the Universi-ty, that theymaintain their own fund raising drives,and that in the operation of various legal clinics by thefaculty and students,and that in the operation ofvarious legal clinicsby the facultyand students, theconfidential"attorney-client"relationship exists.The Employer and the AAUPassert that the evi-dence presented clearly established that the LawSchool is an integralpart of the University.In thisrespect,the testimony showsthat the LawSchool islocated on the main campus, and, although the White-Grant building is now almost exclusively devoted tothe LawSchool,some of its facilities,particularly theauditorium and the Congdon room,are currentlyused for general university purposes,and in the pastseveral years other colleges have been assigned spacein the facility.In addition,the testimony shows thatthe Law School's professorial ranks are identical withthe faculty ranks of theUniversityand include profes-sors,associate professors,and assistant professors;the Law School salaries are higher than the equivalentranks in other colleges but are by no means the high-est; their scheduled teaching hours on the average arelower than the scheduled teaching hours for the gener-al faculty but again are neither the highest nor thelowest when compared to those in other colleges orschools;tenure,promotion,grievance procedures,and basic fringe benefits are universitywide with thelaw faculty enjoying the same rights as other facultymembers;vacations and exam schedules follow thegeneral university schedule;there are joint degreeprograms between theLaw Schooland other colleges;and some ofthe law facultyteaches courses in other SYRACUSE UNIVERSITYcolleges during the regular and summer school ses-sions.InFordham University,'we held on the basis of therecord developed therein that a bargaining unit limit-ed to the law school faculty was appropriate.In reach-ing our conclusion therein,we noted that the lawschool had to comply with relatively stringent accred-itation and professional standards established by theAmerican Bar Association,the Association of Ameri-can Law Schools,and the New York State judicialsystem.We also noted there that the law faculty, likethe law faculty in the instant case,while participatingin some nonlaw functions,nevertheless performed thevast majority of their professional and administrativeresponsibilities within the confines of the law school.Here,as inFordham,the teaching functions of the lawfaculty are directed primarily toward the specializedfield of law and there is no showing that the lawfaculty progresses into the administrative hierarchy ofthe University,nor is there any showing that the stu-dent body in the main has progressed from theUniversity's undergraduate schools, In addition, therecord shows that while the school is located on thecampus,its day-to-day operations are virtually auto-nomus,subject only to the University's basic adminis-trative rules and regulations.Based on our traditional criteria,we would con-clude that a separate law school unit is appropriate,but that an overall unit would also be appropriate 4We are not, however, entirely satisfied that the pur-poses of the Act and the interests of the academiccommunity will best be served by paying lip service tothe distinctive nature of academic employment whilesubmerging its differences in a sea of precedent, se-lected piecemeal to give a result plausible in the par-ticular yet somehow disquieting as a whole.Heretofore we have recognized that faculty, what-ever the differences,are nonetheless employees andthat,as in the industrial model,they have a legitimateinterest under the Act in their terms and conditions ofemployment.Yet, as we recognized inAdelphi,5theindustrialmodel cannot be imposed blindly on theacademic world as though there were a one-to-onerelationship.The basic interests recognized by the Actremain the same,but their interrelationship,the em-ployer-employee relationship, and even the employee-employee relationship,does not squarely fit the indus-trialmodel.At its simplest,thismay be attributable,at least in part,to historic differences between "townand gown"-the special allegiances the latter entailshave no exact industrial counterpart.Rarely,if ever,a 193 NLRB 134.Catholic University,201 NLRB No. 145;Fordham University,193 NLRB1345Adelphi University,195 NLRB 639.643does industry present a situation where employee in-terests outside the economic sphere assume major im-portance.These allegiances are a new factornot typicallyfound in the industrialprototypeand suggest a natu-ral grouping not based on traditional employmentinterest.Thus faculty may have aninterest in, even aparamount allegianceto, a particulardiscipline. Thisallegiance may transcend shared interests in the eco-nomic benefits and the conditionsof employment. Tobe sure,even this is not totally foreign to industry andsome roughanalogycan be made to the historicalphenomenon of craft organization.There,however,the divergence of interest is less marked than thatoccasionedby the kindof dedication to a particulardiscipline we find here.The impactof this dedication and its force in theeconomic sphere,indeed the transcendent impor-tance that may attach to this intellectual allegiance, isamply demonstratedby the economicbenefits whichfaculty frequently forego to pursue intellectual goalsand reap noneconomic rewards.That,of course, is noexcuse tojustify denyingthem what economic bene-fitsmay be available tothem throughcollective bar-gaining.It is,however, more than sufficient to requirespecial procedures designedto protectthat allegiance.For that reason we are forced to conclude that reli-ance on industrial models alone is not appropriateand cannot serve all the legitimate interests of em-ployees in what,until recently,wasterra incognitaforthe Act andfor this Board.Because of those specialinterests,which haveuncommon importance in thiscontext, we believe we must be especially watchful inguarding the rightsof minoritygroups whose intellec-tual pursuits and interests differ in kind fromthe bulkof the faculty. Granting a voice merely in determiningwhether such a group shall be swallowedup by thecollectivebody orshall have separate representationwill not answer.Rather it requires yet another choice,that of standing alone without representation regard-less of the choice ofthe universitybody as a whole.We concludethat the law faculty issuch a group.Relatively small in number,oriented more closely totheir chosen field than to the academic or universityworld,with intellectual interests more nearly alignedwith those of their brethren in practice than withtheir academic colleaguesof the faculty,it is apparentthat their special interests may suffer if not recog-nized.The same isundoubtedlytrue of other disci-plines,most particularly those requiring work at thegraduate level to prepare for specialized areas of en-deavor-as opposedto purely scholarlyor intellectualpursuits.Such disciplines, more practical than intel-lectual,identifiable-we anticipate-by the relation-shipbetween their academic and practicing 644DECISIONSOF NATIONALLABOR RELATIONS BOARDcolleagues, are, at once, part of the academic worldand foreign to it and to each other.In view of the foregoing, including our conclusionthat either separate university and law school units oran overall unit would be appropriate and that thedesires of the law faculty are critical on this issue, weshall not make a final unit determination at this time,but shall direct that elections be conducted in thefollowing voting groups at the Employer's campus:(a)All full-time faculty members of the LawSchool employed at the Employer's Syracuse,New York, law school excluding all other full-time faculty members employed by the Employerand excluding all officers of administration,guards, watchmen and supervisors as defined inthe Act.(b)All full-time faculty members employed bythe Employer at its Syracuse, New York, campus,but excluding the faculty members in votinggroup (a) and all officers of administration,guards, watchmen and department chairman andsupervisors as defined in the Act.The employees in voting group (a) will be asked toanswer the following three questions on their ballots:(1)Do you desire to be included with the remain-der of the faculty in a universitywide unit for purposesof collective bargaining?(2) In the event the tally of the ballots as to ques-tion (1) shows that a majority of the employees ingroup (a) desire to be represented in a universitywideunit do you wish to be represented for purposes ofcollective bargaining by the AAUP?(3) In the event the tally of the ballots as to ques-tion (1) shows that a majority of the employees ingroup (a) desire to remain in a separate unit do youwish to be represented for purposes of collective bar-gaining by the AAUP,6 the LFA, or neither?If a majority of the group (a) employees vote "yes"to question (1), the tally of the ballots as to question(3) shall be disregarded and the tally of the ballots asto question (2) shall be merged with the ballots of theremainder of the university faculty, which in the cir-cumstances, we find to be an appropriate unit, with allballots to be accorded their face value whether forrepresentation by the AAUP or for no representative.If a majority of the group (a) employees vote "no" toquestion (1), the tally of the ballots as to question (2)shall be disregarded and the ballots as to question (3)shall be tallied and the Regional Director shall issuethe appropriate certification.'Our dissenting colleagues would prefer that we uti-lize, instead, the traditionalGlobeelection ballot andprocedures. We think the choices we are providing aremore suitable here. As our colleagues point out, theprocedure we adopted parallels those which we regu-larly follow as to professional employees, pursuant tothe statutory command of Section 9(b)(1). We believethat to be most appropriate here, since the professionof the law is a profession quite separate and distinctfrom that of teaching.As we have pointed out above, it is the alignmentof the law faculty with the distinctive traditions andinterests of the legal profession that has influenced usstrongly to give recognition to the law faculty's prefer-ences as to whether they wish to remain separate, aslawyers, or to be conjoined with their fellows in theirother profession-teaching.Congress commanded us to give professionals fullfreedom to remain separate from nonprofessionals. Itseems to usconsistent with that congressional purposefor us similarly to provide like freedom for membersof two professions to remain separate, if they wish,from their colleagues in their second profession.Associate Dean HicksThe LFA would include in its unit Associate DeanHicks on the ground that he is a faculty member, thathis administrative functions are on behalf of the facul-ty, and that he is neither a supervisor nor member ofmanagement. The Employer contends that he shouldbe excluded because of his supervisory and manage-ment functions. In support of its contention, the Em-ployer asserts that Dean Hicks prepares and submitsclass scheduling to the faculty curriculum committeemaking a final decision as to any conflicts remainingunresolved by the committee, and that Dean Hicksmaintains a very close affiliation with the dean of theLaw School. The record shows that Dean Hicks isresponsible for establishing curriculum and schedul-ing including courses and schedules for the LawSchool's summer semesters. In addition, he consultsand advises with the dean on matters relating to per-sonal or confidential information regarding facultymembers, particularly in matters that would not nor-mally be submitted to faculty committees but wouldpertain to or affect the status of faculty members. Healso substitutes for the dean during periods of hisabsence, meets with university officials as a represen-tative of the dean's office, and receives in the normal6 If the AAUPdoes not desire to represent the law faculty in a separate'In the event the group(a) employees vote "No" as to question(1), andunit in the event those employees vote for such representation,the AAUPtheAAUPremains on the ballot in question (3), and none of the choices inshall notify the Regional Director to that effect within 10 days of the datequestion(3) receive a majority of the votes cast, the Regional Director shallof this Decision and Direction of Elections,and its name will be removedhold a runoff election as soon thereafter as practical with the two choices infrom question(3) on the ballotquestion(3) receiving the highest number of votes each being on the ballot. SYRACUSE UNIVERSITY645course of duties policy and administrative informa-tion which he himself describes as of a "confidentialnature, in the sense, I was not at liberty to discuss itwith anyone but the Dean." In these circumstances,we agree with the Employer that Associate DeanHicks is a supervisor within the meaning of Section2(11) of the Act and shall exclude him from the unit.[Direction of Elections 8 andExcelsiorfootnoteomitted from publication.]MEMBERS FANNING AND PENELLO, dissenting part:We agree with our colleagues in all respects excepttheir finding that the interests of the law faculty di-verge so from the remainder of the faculty that theyrequire we fashion an extraordinary election proce-dure permitting separate nonrepresentation.Weretheir interests so distinct, the proper solution would beto find that only separate units are appropriate. That,of course, is not thecase.Our colleagues freely admitthat thereis anoverall community of interests andthat the factor they rely on to justify their uniquetreatment of the law faculty is not peculiar to thatfaculty. The real distinction is not the allegiance of thelaw faculty to "a special area of endeavor"; otherfaculty are similarly pledged. The real distinction isthe identity of that profession.We question the wisdom and desirability of bestow-ing extraordinary status on the law faculty. The Boardenjoys great discretion in determining what unit orunits areappropriate for the purposes of collectivebargaining and will best effectuate the purposes of theAct. However, the prime consideration in unit deter-mination is identification of the unit which will permitemployees to enjoy to the fullest the benefits of collec-tive bargaining. The Act was premised on the beliefthat stability in labor relations required some equali-zation of the bargaining power of employee and em-ployer and that a guaranty of the right to organize wasessential.Although an individual employee does not possesseffective economic strength, and consequently bar-gaining power, groups of employees, united by sharedinterests, do. Thus, a plantwide unit may be presumedappropriate, not only because the employees sharecommon, if not necessarily identical, interests, butalso because such larger units tend to maximize theeconomic strength of the employees as a count-erweight to the superior economic strength of the em-ployer.Concomitant with this we have recognizedthat smaller groups of employees with identifiableseparateinterestsmay also form appropriate unitsBAlthough not specifically requested by the parties,inasmuch as our Di-rection of Elections will issue during the summer session,we have left thesetting of the date for the election to the discretion of the Regional Directorto be worked out with the parties involved.and we routinely direct elections in such units. Absenta showing that such groups lack sufficient communityof interest to form an appropriate unit with their fel-low employees, we have not excluded them from theoverall unit in the face of a request for their inclusionwhen no labor organization seeks to represent themseparately. If separate representation is sought forthem and either unit is appropriate for collective bar-gaining, we have applied our"Globe"doctrine andpermitted them to select such separate representa-tion.9The"Globedoctrine" was an early development inthe Board's history following recognition that in somecircumstances the identity of the appropriate unit orunits was fairly debatable.10 It was designed to permitminority groups of employees with identifiable sepa-rate interests,who nonetheless shared a sufficientcommunity of interest to be included in an overallunit, to decide for themselves whether they should berepresented separately." However, the key word isrepresentation, which, after all, is the predicate of theAct. Heretofore we have not directed such an electionfor the purpose of carving out a segment of an appro-priate unit for the purposes of nonrepresentation. Infact, the "no union" choice has long been absent fromthe craft severance ballot,12 nor do we permit decerti-fication of less than an entire unit.13 Where the issueis the creation or severance of a craft unit, the specialinterestsof the affected employees are balancedagainst the desirability of representation in an overallunit, but there is no such counterweight where thechoice lies between representation in an overall unitor separate nonrepresentation.The only analogous procedure is that under Section9(b)(1) requiring that professionals be given the op-portunity to reject inclusion in a unit which also in-9 SeeMallinckrodt Chemical Works,162 NLRB 387, for a discussion of thecompeting interests involved in determining whether a craft may appropri-ately be represented separatelyMr Fanning's dissent there was concernedwith the standards to be applied in determining the appropriateness of sepa-rate craft representation1°Globe Machine and Stamping Co,3 NLRB 29411The mechanics are relatively simple In a typical "Globe" election em-ployees vote in two groups, with the minority group of skilled employeeshaving the option of voting for representation in a separate unit. If separaterepresentation is not favored by the majority in the skilled unit, then theirvotes are pooled with those of the other voting group to determine thequestion of representation in the overall unit.Thus, a "Globe" election herewould separate the faculty into 2 voting groups One composed of the lawfaculty, the other consisting of the remainder of the faculty. The law facultywould vote whether it desired representation by the Law Faculty Association,which seeks the separate unit, by the AAUP, or by neither. If a majority ofthe law faculty did not select separate representation by the Law FacultyAssociation,then their votes would be pooled with those of the other facultymembers to determine representation in the resulting overall unit In thatcircumstance,the votes of the law faculty would be accorded their normalweight, whether for or against representation,save those votes for the LawFaculty Association, which would not be counted for or against representa-tion in the overall unit12 AmericanTobacco Co,115 NLRB 21811Campbell Soup Co,I I INLRB 234 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDcludes nonprofessionals.That,however,is no warrantfor the action taken here,since both proposed unitsare limited to professionals.Other considerations also intrude.Faculty,for thepurposes of the Act, are not unique.They are employ-ees.We have so held; we reaffirm it here.Will ourcolleagues now direct such elections in industry?Based on their rationale there appears to be no goodreason why they should not. Colleges and universitiesare not unique in their employment of minoritygroups which might be said to have special interests.If the law faculty is more professional than the facul-ties of the schools of engineering or economics, are acorporation's lawyers then not more professional thanits engineers or accountants?Of course it cannot stopthere.If anything,craftsmen are more clearly distinctfrom the unskilled bulk of an employer's work forcethan are the law faculty here from their fellow facultymembers.This procedure, of course,would be equallyapplicable where no labor organization seeks separaterepresentation, and, logically,could be invoked byany interested party.Logic would similarly requirethat the "no" vote be returned to the craft severanceballot and that decertification elections be permittedin any identifiable segment of an existing unit.Nor do we believe that our colleagues'reliance onCongress'sdirective in Section 9(b)(1) to rebut ourcriticism of their decision is persuasive.We are per-mitted no discretion in the application of that sec-tion 14 and,thus, are unable to balance any conflictingconsiderations.It is evident that Congress intendedthe fact of professional status, and not the identity ofthe profession,to be controlling.Congress must bepresumed to have known that employers frequentlyemploy more than one profession and that,unlikehere,itwould be unusual for the members of suchdifferent professions to have a second profession incommon.The absence of even one profession in com-mon, seemingly,would present a much stronger casefor the application of this extraordinary procedurethan do the facts here.Congress did not do so. Fur-ther,the majority's reliance on the fact that the lawfaculty are members of a "second profession"ignoresa more basic fact-theyare employed as teachers, notlawyers.It is their terms and conditions of employ-ment as teachers,not as lawyers,with which the par-tieswilldeal in any collective-bargaining nego-tiations.We are not averse to permitting the law faculty anopportunity to select separate representation, but wefind no warrant,and less reason,for carving out a unitfor the purposes of nonrepresentation. It makes nosense and is contrary to the basic purpose and theoverriding spirit of the Act.Accordingly, we woulddirect a normal"Globe"election.14LeedomvKyne,358 U S 184 (1954)